1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                 ***
9    CHARLES FRITSCHE,                               Case No. 3:15-cv-00425-MMD-WGC
10                                     Petitioner,
            v.                                                        ORDER
11

12   ROBERT LeGRAND, et al.,
13                                 Respondents.
14

15          The Court issues this order separately from the disposition on the merits this same

16   date to emphasize the points made herein.

17          LR IC 6-1 states in pertinent part:

18          (a) Parties must refrain from including—or must partially redact, where
            inclusion is necessary—the following personal-data identifiers from all
19          documents filed with the court, including exhibits, whether filed
20          electronically or in paper, unless the court orders otherwise:

21                                                ....

22                 (2) Names of Minor Children. If the involvement of a minor
                   child must be mentioned, only the initials of that child should
23                 be used.
24          In the present child sexual abuse case, Petitioner’s counsel instead used the first
25   name and last initial of two involved minor children in the first amended petition and reply,
26   while noting their respective ages at the time of trial. (See, e.g., ECF No. 13 at 9.) This
27   form of identification of a minor child does not comply with LR IC 6-1(a)(2). It would appear
28   that counsel acted in good faith in this matter and attempted to protect the involved
1    children’s privacy interests by using only their first name and last initial. The local rule

2    requires more protection, however; and counsel ultimately is responsible for compliance

3    with the rule. See LR IC 6-1(c).

4           The exhibit list further includes K.L.’s full name in the description of Exhibits 44

5    and 46. (ECF No. 14 at 4-5.) There additionally are instances in the exhibits where K.L.’s

6    name was apparently inadvertently not redacted. The abbreviation key at the beginning

7    of the May 15, 2008 interview transcript sets forth the minor’s full name. (ECF No. 16-8

8    at 2.) There are multiple instances where the minor’s first name is not redacted in a later

9    police report and interview. (ECF No. 16-10 at 6; ECF No. 29-2 at 17, 36, 49, 51.) While

10   perfection in redaction is difficult to achieve in a large record, the exhibit list references

11   constituted a more avoidable error.

12          Counsel further redacted out K.L.’s age in record exhibits. LR IC 6-1(a)(3) instead

13   requires only redacting a date of birth to the year. In a case of this type, the Court needs

14   to be able to determine the child’s then-current age from the exhibits.

15          Respondents’ counsel, in turn, used K.L’s initials but did not use initials for H.H.

16   (ECF No. 21 at 18-19.) The local rule does not distinguish between a crime victim and a

17   witness. The personal identifier protections apply to both.

18          Both children apparently still were minors at the time of the first amended petition.

19   In all events, the Court has held on numerous occasions that the requirements of LR

20   IC 6-1 and its predecessor Special Order 108 apply to references to the involvement of a

21   then-minor even if the minor would have attained majority by the time of the federal filing.

22   See, e.g., Donald Yaag v. Robert LeGrand, No. 3:14-cv-00295-MMD-WGC, ECF No. 39

23   at 17-18 (D. Nev. Nov. 10, 2016). As the Court has noted, the privacy interests of a child

24   do not terminate as to incidents in which they were involved as a child merely because

25   they since have become an adult. Nor does the potential for harm from disclosure end

26   after the child becomes an adult. Indeed, it is not difficult to conceive of scenarios in which

27   such public disclosure during the child’s adult years may be quite harmful.

28   ///

                                                   2
1           Moreover, Exhibit 48 improperly includes Petitioner’s full date of birth and social

2    security number, in violation of LR IC 6-1(a)(1) & (3). (ECF No. 29-2 at 3, 38.)

3           The Court will direct that the noncompliant filings be sealed.

4           It is therefore ordered that the Clerk is directed to seal ECF Nos. 13, 14 (but not

5    the attached exhibits), 16-8, 16-10, 17, 28 and 29-2. Counsel are directed to file redacted

6    versions of these aforementioned documents to comply with the local rule (i.e., properly

7    replace the names of the minors with their initials and remove Petitioner’s date of birth

8    and social security number).

9           DATED THIS 24th day of October 2018.

10

11
                                                      ________________________________
12                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
